Citation Nr: 0529177	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  97-30 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a heart disability, 
including a myocardial infarction claimed to have occurred 
during inactive duty for training on January 18, 1990.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



INTRODUCTION

The veteran served on active duty from April 1959 to March 
1961, with additional service in the Army Reserves.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a heart disorder and other conditions.  
In July 1999, the Board remanded the case for additional 
development.  In November 2003, the Board remanded the claim.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required of him.


REMAND

The veteran was previously represented in this matter by the 
Disabled American Veterans (DAV).  However, in January 2004 
(that is, after the Board's November 2003 decision), the 
veteran appointed a different representative, the Blinded 
Veterans Association, thus revoking the authority of the DAV.  
See 38 C.F.R. § 20.607 (2004).  

In May 2005, after receiving additional evidence, the RO 
issued a supplemental statement of the case (SSOC) to the 
veteran.  Unfortunately, the RO also sent a copy of the SSOC 
to the veteran's former representative (the DAV), instead of 
the his current representative (the Blinded Veterans 
Association).  Understandably, perhaps, the case was then 
reviewed by the DAV, which submitted additional arguments in 
August 2005 and October 2005.  It does not appear the 
veteran's current representative has ever received notice of 
the May 2005 SSOC or has ever been afforded an opportunity to 
review and present argument on the case.

On remand, the RO should remedy the error regarding the 
veteran's representation.  The RO should send the Blinded 
Veterans Association (i.e., the current representative) a 
copy of the May 2005 SSOC.  Thereafter, when the case is 
returned to the Board for its review, the Blinded Veterans 
Association will be given an opportunity to present 
additional argument.

Accordingly, the Board REMANDS the case for the following 
actions:

Send the Blinded Veterans Association 
(i.e., the current representative) a 
copy of the May 2005 SSOC and allow the 
appropriate opportunity for response 
thereto.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO must treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


